Case 9:18-cv-81375-DMM Document 14 Entered on FLSD Docket 11/20/2018 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SO UTH ER N D ISTR ICT O F FL O R ID A

                        CA SE NO .18-81219-CV -M ID DLE BR O O K S
                        CASE NO.18-81286-CV-M lDDLEBROO KS
                        CA SE N O .18-81370-CV -M ID DLE BR O O K S
                       CASENO.18-81375-CV-MlDDLEBROOKS /
 M ITCH VELASCO,

       Plaintiff,

 V.

 TIM O TH Y J.W H A LL etal.,

       Defendants.
                                 /

 JA HYE M Y UNG,

       Plaintiff,



 TIM OTHY J.W HALL etal.,

       Defendants.


 M ICHA EL SCHEEL,

       Plaintiff,



 TIM O TH Y J.W H A LL eta1.,


 BIUAN BR ADEL,

       Plaintiff,
Case 9:18-cv-81375-DMM Document 14 Entered on FLSD Docket 11/20/2018 Page 2 of 4



  TIM OTHY J.W HALL etal.


                             ORDER CONSOLIDATING CASES

         THIS CAUSE com es before the Court upon Plaintiffs M itch Velasco and Ja Hye

  M yung's Unopposed M otion to Consolidate Related Shareholder Derivative Actions and

  Establish a Leadership Structure,sled Novem ber 9,2018 in M itch Velasco v Timothy 1,
                                                                            .         F//J//et

  al.,CaseNo.18-81219-cv-DMM (thekQvelasco Case''). (Velasco Case,DE 13).Plaintiffsseek
  to consolidate Ja Hye Myung v. Timothy J F /ltz/f et aI.,Case N o. 18-81286-cv-DMM (the

  QLMyung Case''),M ichaelScheelv.Timothy J Whalleta1.,CaseNo.18-81370-cv-DM M (the
  G*scheelCase'') and Brian Bradelv.Timothy J rF/7l//etal.,CaseNo.18-81375-cv-DMM (the
  GGBradelCase'')withthe VelascoCase,whichhasalowercasenllmber.
         Plaintiffs have sled the M otion to Consolidate pursuant to Federal Rule of Civil

  Procedure42(a)becauseallofthecasesarebased on commonquestionsoflaw andfact,involve
  the same defendants,and are broughtas shareholderderivative lawsuits on behalfofADT, Inc.

  (Velasco Case,DE 13 at4). Defendantshavethe same lawyersin al1ofthe cases Although
                                                                                  .



  Plaintiffs have separate counsel,Plaintiffs'counselhas agreed to appointspecific co-lead and

  liasoncounsel.(1d4
        Rule42 oftheFederalRulesofCivilProcedurestatesthattçlijfactionsbeforethecourt
  involvea comm on question oflaw orfact, thecourtmay:(1)join forhearingortrialany orall

  mattersatissue in theactions;(2)consolidatetheactions'
                                                       ,or(3)issueany otherordersto avoid
  lmnecessary costordelay.'' Fed.R.Civ.P.42(a). Furthermore,tldistrictcourtsenjoy broad
 discretion in deciding how bestto m anage the cases before them .'' Chudasm a v.M azda M otor

  Corp.,123 F.3d 1353,1366 (11th Cir.1997). A decision toconsolidatecasesunderRule42(a)
 isdiscretionary and the courtm ustdetennine:
Case 9:18-cv-81375-DMM Document 14 Entered on FLSD Docket 11/20/2018 Page 3 of 4



        gW qhetherthespeciticrisksofprejudice and possible confusion gareloverbome
        by therisk ofinconsistentadjudicationsofcommon factualand legalissues,the
        burden on parties,witnessesand availablejudicialresourcesposed by multiple
       lawsuits,the length oftime required to concludemultiple suits asagainsta single
       one,and the relative expense to all concerned of the single-trial, m ultiple-trial
       altem atives.

 Hendrixv.Raybestos-M anhattan,Inc.,776F.2d 1492,1495(11th Cir.l985)(internalquotation
 marksand citationsomitted)(alteration in original). Failureto consolidate thesecaseswould
 poserisk ofinconsistentadjudicationsin lightofthecommon factualand legalissuesraised in
 both cases. Any prejudice to thePartiescaused by consolidation isoutweighed by the risk of
 inconsistentadjudications,aswellastheburden onthePartiesandjudicialresources.
       Accordingly,itisORDERED AND ADJUDGED thatthe above-styled casesshould be

 consolidated asfollows:

       (1)Plaintiffs Mitch Velasco and Ja Hye M yung's M otion to Consolidate Related
           Shareholder Derivative Actions and Establish a Leadership Structure (DE 13) is

           G R AN TED .

       (2)Laurence M .Rosen ofThe Rosen Law Firm,P.A.and Timothy W .Brown ofThe
           Brow n Law Firm ,P.C .SH A LL BE CO -LEA D C O UN SEL FO R PLA INTIFFS.

           W alter J.M athews of M athews Giberson LLP SHALL BE LIASON COUNSEL

          FO R PLA IN TIFFS.

       (3)TheClerk ofCourtshallADM INISTRATIVELY CLOSE CaseNo.18-81286-2v-
          DM M and DENY AS M O OT a1lpending motionsin thatm atter.

       (4)TheClerk ofCourtshallADM INISTRATW ELY CLOSE CaseNo.18-81370-cv-
          D M M and D ENY A S M O O T a11pending m otionsin thatm atter.
Case 9:18-cv-81375-DMM Document 14 Entered on FLSD Docket 11/20/2018 Page 4 of 4



       (5)TheClerk ofCourtshallADM INISTRATIVELY CLOSE CaseNo.18-81375-cv-
           DM M and DENY AS M O OT allpending m otionsin thatmatter.

       (6)A1lfutureflingsshallbemadeunderCaseNo.18-81219-cv-DM M only.
       (7)The Partiesare notbound by any scheduling ordersfrom CaseNos.18-81286-cv-
          DM M ,18-81370-cv-D M M ,or 18-81375-cv-D M M             .
                                                                    x#'

       DO NE AND O RDERED in Cham bers,atW est.
                                                          g.'/
                                                                 WfmBeac,Florida,thisYY dayof
                                                      ,,g'
                                                   ..*'
 November,2018.                                ..''
                                              g?
                                                                          .


                                         DO     D M .M ID DLEBRO O K S
                                         UN ITED STA TES D ISTRIC T JU D G E
       CounselofRecord;
       Tim othy W .Brown
       The Brow n Law Firm
       240 Tow nsend Square
       Oyster Bay,N Y 11771
       tbrown@thebrownlawfinn.net;
       W alterJ.M athews
       M athewsGiberson LLP
       200 S.A ndrew sA ve.- Suite 800
       FortLauderdale,FL 33301
       wjm@mathewsllp.com
